The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
The rejection of the claims under 35 U.S.C. § 112 is withdrawn in light of the amendments to the claims.
Applicant's arguments with respect to the rejection of claims 1, 3-9, and 11-15 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 8-10 that the invention improves the functionality of a computer because “prior art computers… were not capable of performing this analysis during the work of the robot”. This argument is not persuasive, because the Specification fails to disclose any improvement to a computer. Instead the invention appears to rely on a generic computer that is merely used as a tool to implement the abstract ideas.
Applicant argues on pp. 10-11 that the abstract ideas are integrated into a practical application by the “additional elements that are recited integrally in a manner that, as a whole, integrate any abstract ideas allegedly recited in the independent claims into a practical application of the improvement to computer-based determination of the presence of a sign of failure of a reduction gear, and robots including such a reduction gear”. This argument is not persuasive. The additional elements do not integrate the abstract ideas into a practical application at Step 2A Prong Two according to any of the indicia listed in MPEP § 2106.04(d)(I). In the claimed invention, the additional elements are merely used to provide data necessary to perform the abstract calculations. Additionally, what Applicant alleges is an improvement appears to rely solely on the abstract ideas recited in the claim. However, as set forth in MPEP § 2106.05(a), the judicial exceptions cannot provide the improvement. The claims fail to use the results of the abstract calculations and determinations in any way to affect the recited additional elements in a significant manner, i.e., the claims lack any significant extra-solution activity that would show that the additional elements are improved by the abstract ideas, or that the abstract ideas are otherwise integrated into a practical application by the additional elements, either individually, or in combination.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1 and 3-8 are directed to an apparatus.
Claims 9 and 11-15 are directed to a method.
Each of claims 1, 3-9, and 11-15 are directed to one of the four statutory categories of subject matter.
Step 2A Prong One
Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
identify an acceleration/deceleration period during which operation of the mechanical apparatus accelerates and/or decelerates based on the acquired rotation speed data based on the signal from the encoder;
generate a group of time series rotation speed data by sequentially sampling the portion of the acquired rotation speed data from the identified acceleration/deceleration period acquired based on the signal from the encoder;
generate a group of time series motor current data by sequentially sampling the portion of the acquired signal indicating the motor current from the sensor from the identified acceleration/deceleration period, 
make the group of time series motor current data correspond to the group of time series rotation speed data, conduct a frequency analysis of the group of time series motor current data, and generate frequency spectra of the group of motor current data corresponding to the group of time series rotation speed data during work of the mechanical apparatus;
extract a peak value of a current amplitude of the motor current within a particular frequency range corresponding to a specific frequency of the reduction gear, from the frequency spectra of the group of motor current data during work of the mechanical apparatus; and
make a determination of whether the reduction gear indicates a sign of failure induced by abrasion based on a comparison between a given amplitude threshold and the extracted peak value in a change in frequency spectrum of the motor current with respect to a change in a rotation speed of the motor during the acceleration/deceleration period; and
output a result of the determination of whether the reduction gear indicates the sign of failure.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas.
Claim 1 therefore recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 5 and 8 include all of the limitations of claim 1, and therefore also recite abstract ideas.
Regarding claim 3, the claim recites:
wherein the given amplitude threshold is an allowable amplitude threshold corresponding to an allowable abrasion amount threshold indicative of an acceptable limit of an amount of abrasion of the reduction gear.
This claim limitation is an abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 3 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Regarding claim 4, the claim recites:
makes the determination of whether the reduction gear indicates the sign of failure when the motor current is above a given value.
This claim limitation is an abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 4 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Regarding claim 6, the claim recites:
wherein the acceleration/deceleration period is an acceleration period.
This claim limitation is an abstract idea of mathematical concepts. Claim 6 therefore recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Regarding claim 7, the claim recites:
wherein the acceleration/deceleration period is a deceleration period.
This claim limitation is an abstract idea of mathematical concepts. Claim 7 therefore recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 9 recites:
(b) identify an acceleration/deceleration period during which operation of the mechanical apparatus accelerates and/or decelerates based on the acquired rotation speed data based on the signal from the encoder;
(c) generate a group of time series rotation speed data by sequentially sampling the portion of the acquired rotation speed data from the identified acceleration/deceleration period acquired basd on the signal from the encoder;
(e) generate a group of time series motor current data by sequentially sampling the portion of the acquired signal indicating the motor current from the sensor from the identified acceleration/deceleration period;
(f) make the group of time series motor current data correspond to the group of time series rotation speed data, conduct a frequency analysis of the group of time series motor current data, and generate frequency spectra of the group of motor current data corresponding to the group of time series rotation speed data;
(g) extract a peak value of a current amplitude of the motor current within a particular frequency range corresponding to a specific frequency of the reduction gear, from the frequency spectra of the group of motor current data; and
(h) make a determination of whether the reduction gear indicates a sign of failure induced by abrasion based on a comparison between a given amplitude threshold and the extracted peak value in a change in frequency spectrum of the motor current with respect to a change in a rotation speed of the motor during the acceleration/deceleration period; and
(i) output a result of the determination of whether the reduction gear indicates the sign of failure.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 9 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 13 includes all of the limitations of claim 9, and therefore also recites abstract ideas.
Regarding claim 11, the claim recites:
wherein the given amplitude threshold is an allowable amplitude threshold corresponding to an allowable abrasion amount threshold indicative of an acceptable limit of an amount of abrasion of the reduction gear.
This claim limitation is an abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 11 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Regarding claim 12, the claim recites:
make the determination of whether the reduction gear indicates the sign of failure when the motor current is above a given value.
This claim limitation is an abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 12 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Regarding claim 14, the claim recites:
wherein the acceleration/deceleration period is an acceleration period.
This claim limitation is an abstract idea of mathematical concepts. Thus, claim 14 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Regarding claim 15, the claim recites:
wherein the acceleration/deceleration period is a deceleration period.
This claim limitation is an abstract idea of mathematical concepts. Thus, claim 15 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claims 1 and 8 recite the additional elements of:
a motor;
a reduction gear driven by the motor, the reduction gear being configured to slow down rotation power of the motor and transmit the rotation power to an operating part of the mechanical apparatus;
an encoder configured to detect a rotational position of the motor; and
a sensor configured to detect a motor current supplied to the motor, the motor current being one of a load current of the motor and a current value having a correlation with the load current;
a processor programmed to do processor functions;
acquire rotation speed data of the motor based on the signal from the encoder;
acquire a signal indicating the motor current from the sensor.
The processor is recited at a high level of generality, i.e., as a generic computer device for performing generic computer functions. This generic processor is used as nothing more than mere instructions to apply the judicial exceptions using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because the processor does not impose any meaningful limits on practicing the abstract ideas.
The motor, reduction gear, encoder, and sensor represent mere data gathering that is necessary for use of the recited judicial exceptions, and are recited at a high level of generality. These additional elements are therefore insignificant extra-solution activity.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application under any of the indicia listed in MPEP § 2106.04(d)(I), and claims 1 and 8 are directed to the judicial exceptions.
Claims 3, 4, 6, and 7 recite only the additional elements recited in claim 1.
Claims 1, 3, 4, and 6-8 are therefore directed to the judicial exceptions of abstract ideas.
Claim 5 recites the additional elements of:
wherein the reduction gear is configured so than an output shaft thereof only rotates within a rotation range less than one revolution in an operating range of the mechanical apparatus.
The processor is recited at a high level of generality, i.e., as a generic computer device for performing generic computer functions. This generic processor is used as nothing more than mere instructions to apply the judicial exceptions using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because the processor does not impose any meaningful limits on practicing the abstract ideas.
The motor, reduction gear, encoder, and sensor represent mere data gathering that is necessary for use of the recited judicial exceptions, and are recited at a high level of generality. These additional elements are therefore insignificant extra-solution activity.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application under any of the indicia listed in MPEP § 2106.04(d)(I), and claim 5 is directed to the judicial exceptions.
Claim 9 recites the additional elements of:
a motor;
a reduction gear, the reduction gear being driven by the motor and being configured to slow down rotation power of the motor and transmit the rotation power to an operating part of the mechanical apparatus;
an encoder configured to detect a rotational position of the motor; and
a sensor configured to detect a motor current supplied to the motor, the motor current being one of load current of the motor and a current value having a correlation with the load current;
a processor used to do processor functions;
(a) using a processor to acquire rotation speed data of the motor based on a signal from the encoder;
(d) using the processor to acquire a signal indicating the motor current from the sensor;
The processor is recited at a high level of generality, i.e., as a generic computer device for performing generic computer functions. This generic processor is used as nothing more than mere instructions to apply the judicial exceptions using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because the processor does not impose any meaningful limits on practicing the abstract ideas.
The motor, reduction gear, encoder, and sensor represent mere data gathering that is necessary for use of the recited judicial exceptions, and are recited at a high level of generality. These additional elements are therefore insignificant extra-solution activity.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application under any of the indicia listed in MPEP § 2106.04(d)(I), and claim 9 is therefore directed to the judicial exceptions.
Claims 11, 12, 14, and 15 recite only the additional elements recited in claim 9.
Claims 9, 11, 12, 14, and 15 are therefore directed to the judicial exceptions of abstract ideas.
Claim 13 recites the additional elements of:
wherein the reduction gear is configured so than an output shaft thereof only rotates within a rotation range less than one revolution in an operating range of the mechanical apparatus.
The processor is recited at a high level of generality, i.e., as a generic computer device for performing generic computer functions. This generic processor is used as nothing more than mere instructions to apply the judicial exceptions using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because the processor does not impose any meaningful limits on practicing the abstract ideas.
The motor, reduction gear, encoder, and sensor represent mere data gathering that is necessary for use of the recited judicial exceptions, and are recited at a high level of generality. These additional elements are therefore insignificant extra-solution activity. 
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application under any of the indicia listed in MPEP § 2106.04(d)(I), and claim 13 is directed to the judicial exceptions.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claims 1 and 3-8, as discussed with respect to Step 2A Prong Two, the additional element of a processor amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The mechanical apparatus represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Meyer et al., US 2011/0022234 A1 (“a gearbox with an output shaft… a motor; a second sensor detecting the rotary position of the motor… a drive current sensor,” Abstract). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1 and 3-8, and claims 1 and 3-8 are therefore ineligible.
Regarding claims 9 and 11-15, as discussed with respect to Step 2A Prong Two, the additional element of a processor amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The mechanical apparatus represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Meyer et al., US 2011/0022234 A1 (“a gearbox with an output shaft… a motor; a second sensor detecting the rotary position of the motor… a drive current sensor,” Abstract). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 9 and 11-15, and claims 9 and 11-15 are therefore ineligible.

Applicant should note that while the claims are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
01 September 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853